DETAILED ACTION
Status of Claims
In the response data December 2, 2020, Applicant amended claims 1, 3, 5, 6, 10, 17, and 18. Claims 1-20 are pending in the current application. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 2, 2020 has been entered.
 
Response to Arguments
Applicant's arguments with respect to the rejection under 35 U.S.C. 101 have been fully considered but they are not persuasive.  Applicant asserts that the claimed invention is not directed to an abstract idea because the claimed invention is directed to an improved user interface in light of Core Wireless.  Examiner respectfully disagrees.  In Core Wireless, there was a limited set of information specific to devices like computers and cellphones. In this case, the information is common advertising campaign information that is not specific to a particular technology or device. 
Applicant’s arguments with respect to the rejection under 35 U.S.C. 102 have been considered but are moot in view of new ground of rejection. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claims are not directed to patent eligible subject matter. 
Claims 1-20 do fall within at least one of the four categories of patent eligible subject matter because the claims recite a machine (i.e., non-transitory computer-readable storage medium and system) and process (i.e., a method).
 Although claims 1-20 fall under at least one of the four statutory categories, it should be determined whether the claim wholly embraces a judicially recognized exception, which includes laws of nature, physical phenomena, and abstract ideas, or is it a particular practical application of a judicial exception (See MPEP 2106 I and II).
Claims 1-20 are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.
Part I: Step 2A, Prong One:   Identify the Abstract Idea
Under step 2A, Prong One of the Alice framework, the claims are analyzed to determine if the claims are directed to a judicial exception. MPEP §2106.04(a). The determination consists of a) identifying the specific limitations in the claim that recite an abstract idea; and b) determining whether the identified limitations fall within at least one of the three subject matter groupings of abstract ideas (i.e., mathematical concepts, mental processes, and certain methods of organizing human activity). See 2019 Revised Patent Subject Matter Eligibility Guidance (“PEG” 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. No. 4, 50-57 (Jan. 7, 2019)).
The identified limitations of independent claim 6 (representative of independent claims 1 and 17) recite: 
identifying, for one or more digital content campaigns that provide digital content to users of client devices, expenditures for a plurality of time periods within a time window and revenue for the plurality of time periods within the time window
determining, for the users of the client devices corresponding to the one or more digital content campaigns, expenditure efficiency over time by determining return of incremental digital content expenditure values for the plurality of time periods, wherein the return of incremental digital content expenditure values comprise, for each channel and region associated with the one or more digital content campaigns during each of the plurality of time periods, a difference between an expenditure associated with the channel and region and a revenue attributable to the channel and region per unit of expenditure for the time period
The identified limitations recite identifying expenditure and revenue values for a content campaign and determining the return of expenditure values over a period of time, which is a method of commercial interactions including advertising, marketing, or sales activities or behaviors, and business relations.  The claim limitations fall within the Certain Methods of Organizing Human Activities groupings of abstract ideas. The performance of the claim limitations using generic computing components (i.e., processor and computing system) does not preclude the claim limitations from being in the certain methods of organizing human activity grouping.   Thus, the claimed invention is directed to a judicial exception. 
Part I: Step 2A, prong two: additional elements that integrate the judicial exception into a practical application
Under step 2A, Prong Two of the Alice framework, the claims are analyzed to determine whether the claims recite additional elements that integrate the judicial exception into a practical application. In particular, the claims are evaluated to determine if there are additional elements or a combination of elements that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claims are more than a drafting effort designed to monopolize the judicial exception (PEG 2019, Pg. 54).  
As a whole, the additional elements recite using a processor of a computing system to:
generating a return of incremental digital content expenditure regression curve as part of a graph within the user interface based on the return of incremental digital content expenditure values for the plurality of time periods and the expenditures for the plurality of time periods;
generating, within the graph of the user interface, return of incremental digital content expenditure point representations corresponding to the return of incremental digital content expenditure values and the expenditure values
This judicial exception is not integrated into a practical application. The claims as a whole merely describe how to generally apply the concept of generating a user interface to display content campaign data in graphical form. The processor in the steps is recited at a high-level of generality (i.e., as a generic 
Dependent claims 2-5, 7-16, and 18-20, when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed to an abstract idea.
Since these claims are directed to an abstract idea, the Office must determine whether the remaining limitations “do significantly more” than describe the abstract idea.

Part II.  Determine whether any Element, or Combination, Amounts to“Significantly More” than the Abstract Idea itself
Under Part II, the steps of the claimed invention, when considered individually and as an ordered combination, do not improve another technology or technical field, do not improve the functioning of the computer itself, and are not enough to qualify as "significantly more". For example, the steps require no more than a conventional computer to perform generic computer functions. Specifically, receiving, storing, and updating data and performing mathematical functions are well-understood, routine, and conventional activities previously known in the industry (See claim 6: computing device and processors to execute generating a user interface to display content campaign data in graphical form, MPEP 2106.05(d)(II) states that “The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner: Receiving or transmitting data over a network, e.g., using the Internet to gather data, OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)). Therefore, based on the two-part Mayo analysis, there are no meaningful limitations in the claim that transform the exception into a patent eligible application such that 
Dependent claims 2-5, 7-16, and 18-20 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional claims do no recite significantly more than an abstract idea.

	
	
		
	
	
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-11 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cavander et al. (US 2015/0317670 A1) in view of Quinn et al. (US 2012/0084141 A1).

Regarding claim 1, Cavander discloses in a digital medium environment for designing and executing digital content campaigns, a method for generating and providing for display efficient return of incremental digital content expenditure user interfaces for publisher computing devices comprising: 
identifying, for one or more digital content campaigns that provide digital content to users of client devices, expenditures for a plurality of time periods within a time window and revenue for the plurality of time periods within the time window (Paragraph [0047]: Thus, for a given product p, local market m, and timeframe t, the base volume is equivalent to the units (or revenue) divided by the cross product of media effort (e.g., impressions weighted by elasticity for the touchpoint)…. Touchpoint flighting for p, m, and t can be assigned using the elasticity patterns by touchpoint and timeframe.  In some embodiments, for a given cohort, the priority ordering of touchpoints in a marketing plan includes a combination of the time lags associated with the touchpoint and the respective touchpoint elasticities adjusted for marginal costs.); 
determining, for the users of the client devices corresponding to the one or more digital content campaigns, expenditure efficiency over time by determining return of incremental digital content expenditure values for the plurality of time periods, wherein the return of incremental digital content expenditure values comprise, for each channel and region associated with the one or more digital content campaigns during each of the plurality of time periods, a difference between an expenditure associated with the channel and region and a revenue attributable to the channel and region per unit of expenditure for the time period (Paragraph 0049]: the user can select from a number of different formats for viewing data associated with the newly created scenario, such as a dashboard, heatmap, geomap, business intelligence (BI), profile and loss (P&L), sales curve, profile curve, return on investment (ROI) curve); and 
generate a user interface for display to a publisher computing device by: 
generating, within the graph of the user interface, return of incremental digital content expenditure point representations corresponding to the return of incremental digital content expenditure values and the expenditure values (Fig. 9; Paragraph [0054]: Other non-limiting examples of data that can be displayed in the interface 900 include profit and loss data, return on investment data, sales data, and fighting data).
Cavander discloses the limitations above. Cavander does not explicitly disclose:
generating a return of incremental digital content expenditure regression curve as part of a graph within the user interface based on the return of incremental digital content expenditure values for the plurality of time periods and the expenditures for the plurality of time periods.
Quinn teaches:
generating a return of incremental digital content expenditure regression curve as part of a graph within the user interface based on the return of incremental digital content expenditure values for the plurality of time periods and the expenditures for the plurality of time periods (Paragraph [0051]: the first ad position is well-predicted (i.e., that the predicted value of the dependent variable clicks) for the first ad position closely approximates the historical data for the first ad position); [0053] the number of predicted clicks for ad position 1 is greater than 0; [0054] the obtained ad position for a predicted maximum CPC or average CPC of $0 is greater than or equal to 1 (the lowest value of a position is 1, although position 1 is the most favorable position); [0055] the derivative of a regression curve is negative or positive depending on the type of regression; and/or [0056] the number of clicks or conversions, or the value of the maximum CPC, average CPC, or revenue is not over-estimated in ad position 1).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Cavander to generate a return of incremental digital content expenditure regression curve as part of a graph within the user interface based on the return of incremental digital content expenditure values for the plurality of time periods and the expenditures for the plurality of time periods as taught by Quinn because it would have effectively improved the graphical user interface to present marketing metrics. Cavander discloses generating a forward-looking, goal seeking marketing plan that links prior media purchase transactions to predicted future financial results for a brand, product market, or campaign (Cavander Abstract). Using the system and method to predict the performance of 

Regarding claims 2 and 7, Cavander discloses wherein identifying revenue for the plurality of time periods within the time window comprises identifying, for a plurality of users, channel-region revenue specific to a first digital channel and a first region corresponding to the plurality of users for a first time period of the plurality of time periods (Paragraph [0029]).
Regarding claim 3, Cavander discloses wherein identifying the channel-region revenue comprises: 
determining a conversion corresponding to a user of the plurality of users within the first time period of the plurality of time periods (Paragraph [0047]); 
identifying a revenue amount from the conversion corresponding to the user (Paragraph [0047]); 
identifying a first previous user interaction by a client device of the user, via the first digital channel, and a second previous user interaction by the client device of the user, via a second digital channel (Paragraph [0057]); and 
determining the channel-region revenue based on the revenue amount from the conversion, the first previous user interaction via the first digital channel and the second previous user interaction via the second digital channel (Paragraph [0057]).
Regarding claim 4, Cavander discloses wherein identifying the channel-region revenue further comprises: 
generating an attribution score based on the first previous user interaction via the first digital channel and the second previous user interaction via the second digital channel (Paragraph [0047]); and 
determining the channel-region revenue based on the revenue amount from the conversion corresponding to the user and the attribution score (Paragraph [0047]).
Regarding claims 5 and 10, Cavander discloses wherein determining, for the users of the client devices corresponding to the one or more digital content campaigns, expenditure efficiency over time by determining return of incremental digital content expenditure values for the plurality of time periods 
determining the revenue attributable to the channel and region as a total channel-region revenue of the one or more digital content campaigns for the first time period based on attribution scores and channel-region revenue values corresponding to the plurality of users during the first time period (Paragraph [0049]); and 
determining the return of incremental digital content expenditure value for the first time period as a difference between the determined total channel-region revenue of the one or more digital content campaigns for the first time period and the expenditure associated with the channel and region during the first time period, divided by unit of expenditure for the first time period (Paragraph [0049]).
Regarding claim 6, Cavander discloses a non-transitory computer-readable storage medium storing instructions thereon that, when executed by at least one processor, cause a computer system to: 
identify, for one or more digital content campaigns that provide digital content to users of client devices, expenditures for a plurality of time periods within a time window and revenue for the plurality of time periods within the time window (Paragraph [0047]: Thus, for a given product p, local market m, and timeframe t, the base volume is equivalent to the units (or revenue) divided by the cross product of media effort (e.g., impressions weighted by elasticity for the touchpoint)…. Touchpoint flighting for p, m, and t can be assigned using the elasticity patterns by touchpoint and timeframe.  In some embodiments, for a given cohort, the priority ordering of touchpoints in a marketing plan includes a combination of the time lags associated with the touchpoint and the respective touchpoint elasticities adjusted for marginal costs.); 
determine, for the users of the client devices corresponding to the one or more digital content campaigns, expenditure efficiency over time by determining return of incremental digital content expenditure values for the plurality of time periods, wherein the return of incremental digital content expenditure values comprise, for each channel and region associated with the one or more digital content campaigns during each of the plurality of time periods, a difference between an expenditure associated with the channel and region and revenue attributable to the channel and region per unit of expenditure for the time period (Paragraph 0049]: the user can select from a number of different formats for viewing data associated with the newly created scenario, such as a dashboard, heatmap, geomap, business intelligence (BI), profile and loss (P&L), sales curve, profile curve, return on investment (ROI) curve); 
generate a user interface for display to a publisher computing device by: 
generating, within the graph of the user interface, return of incremental digital content expenditure point representations corresponding to the return of incremental digital content expenditure values and to the expenditure values (Fig. 9; Paragraph [0054]: The profit curve viewer may be configured, for example, to display various graphs of data (e.g., profit versus budget or spending) associated with a pre-defined scenario chosen by the user.  Other non-limiting examples of data that can be displayed in the interface 900 include profit and loss data, return on investment data, sales data, and fighting data).
Cavander discloses the limitations above. Cavander does not explicitly disclose:
generating a return of incremental digital content expenditure regression curve as part of a graph within the user interface based on the return of incremental digital content expenditure values for the plurality of time periods and the expenditures for the plurality of time periods.
Quinn teaches:
generating a return of incremental digital content expenditure regression curve as part of a graph within the user interface based on the return of incremental digital content expenditure values for the plurality of time periods and the expenditures for the plurality of time periods (Paragraph [0051]: the first ad position is well-predicted (i.e., that the predicted value of the dependent variable clicks) for the first ad position closely approximates the historical data for the first ad position); [0053] the number of predicted clicks for ad position 1 is greater than 0; [0054] the obtained ad position for a predicted maximum CPC or average CPC of $0 is greater than or equal to 1 (the lowest value of a position is 1, although position 1 is the most favorable position); [0055] the derivative of a regression curve is negative or positive depending on the type of regression; and/or [0056] the number of clicks or conversions, or the value of the maximum CPC, average CPC, or revenue is not over-estimated in ad position 1).

keywords for advertising campaigns managed on the internet of Quinn would provide predictions for advertising campaigns using historical data in order to optimize the advertising campaign (Quinn Abstract).
Regarding claim 8, Cavander discloses wherein identifying the channel-region revenue comprises: 
determining a conversion corresponding to a user of the plurality of users within the first time period of the plurality of time periods (Paragraph [0047]); 
identifying a revenue amount from the conversion corresponding to the user (Paragraph [0047]); 
identifying a first touchpoint by a client device of the user, and a second touchpoint by the client device of the user (Paragraph [0047]); and 
determining the channel-region revenue based on the revenue amount from the conversion, the first touchpoint, and the second touchpoint (Paragraph [0047]).
Regarding claim 9, Cavander discloses wherein identifying the channel-region revenue further comprises: 
generating an attribution score based on the first touchpoint and the second touchpoint (Paragraph [0047]); and 
determining the channel-region revenue based on the revenue amount from the conversion corresponding to the user and the attribution score (Paragraph [0047]).
Regarding claims 11 and 19, Cavander does not explicitly disclose wherein generating the return of incremental digital content expenditure regression curve as part of the graph within the user interface comprises: 
determining a non-linear regression based on the determined return of incremental digital content expenditure values for the plurality of time periods; and 
wherein generating the return of incremental digital content expenditure regression curve as part of the graph within the user interface is based on the determined non-linear regression.
Quinn teaches:
determining a non-linear regression based on the determined return of incremental digital content expenditure values for the plurality of time periods (Paragraph [0050]); and 
wherein generating the return of incremental digital content expenditure regression curve as part of the graph within the user interface is based on the determined non-linear regression (Paragraph [0051]) .
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Cavander to determine a non-linear regression based on the determined return of incremental digital content expenditure values for the plurality of time periods; and wherein generating the return of incremental digital content expenditure regression curve as part of the graph within the user interface is based on the determined non-linear regression as taught by Quinn because it would have effectively improved the graphical user interface to present marketing metrics. Cavander discloses generating a forward-looking, goal seeking marketing plan that links prior media purchase transactions to predicted future financial results for a brand, product market, or campaign (Cavander Abstract). Using the system and method to predict the performance of keywords for advertising campaigns managed on the internet of Quinn would provide predictions for advertising campaigns using historical data in order to optimize the advertising campaign (Quinn Abstract).
Regarding claim 17, Cavander discloses a system comprising: 
at least one processor (Paragraph [0033]); and 
at least one non-transitory computer-readable storage medium storing instructions thereon that, when executed by the at least one processor (Paragraph [0033]), cause the system to: 
he user can select from a number of different formats for viewing data associated with the newly created scenario, such as a dashboard, heatmap, geomap, business intelligence (BI), profile and loss (P&L), sales curve, profile curve, return on investment (ROI) curve); 
generate a user interface for display to a publisher computing device by: 
 generating, within the graph of the user interface, return of incremental digital content expenditure point representations corresponding to the return of incremental digital content expenditure values and to the expenditure values (Fig. 9; Paragraph [0054]: The profit curve viewer may be configured, for example, to display various graphs of data (e.g., profit versus budget or spending) associated with a pre-defined scenario chosen by the user.  Other non-limiting examples of data that can be displayed in the interface 900 include profit and loss data, return on investment data, sales data, and fighting data), 
wherein, in response to a user interaction from the publisher computing device with a return of incremental digital content expenditure point representation, the user interface further displays a user interface element comprising a return of incremental digital content expenditure value for the return of incremental digital content expenditure point representation (Paragraph [0049]: the user can select from a number of different formats for viewing data associated with the newly created scenario, such as a dashboard, heatmap, geomap, business intelligence (BI), profile and loss (P&L), sales curve, profile curve, return on investment (ROI) curve, attribution).
Cavander discloses the limitations above. Cavander does not explicitly disclose:

Quinn teaches:
generating a return of incremental digital content expenditure regression curve as part of a graph within the user interface based on the return of incremental digital content expenditure values (Paragraph [0051]: the first ad position is well-predicted (i.e., that the predicted value of the dependent variable clicks) for the first ad position closely approximates the historical data for the first ad position); [0053] the number of predicted clicks for ad position 1 is greater than 0; [0054] the obtained ad position for a predicted maximum CPC or average CPC of $0 is greater than or equal to 1 (the lowest value of a position is 1, although position 1 is the most favorable position); [0055] the derivative of a regression curve is negative or positive depending on the type of regression; and/or [0056] the number of clicks or conversions, or the value of the maximum CPC, average CPC, or revenue is not over-estimated in ad position 1).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Cavander to generate a return of incremental digital content expenditure regression curve as part of a graph within the user interface based on the return of incremental digital content expenditure values as taught by Quinn because it would have effectively improved the graphical user interface to present marketing metrics. Cavander discloses generating a forward-looking, goal seeking marketing plan that links prior media purchase transactions to predicted future financial results for a brand, product market, or campaign (Cavander Abstract). Using the system and method to predict the performance of keywords for advertising campaigns managed on the internet of Quinn would provide predictions for advertising campaigns using historical data in order to optimize the advertising campaign (Quinn Abstract).
Regarding claim 18, Cavander discloses further storing instructions thereon that, when executed by the at least one processor, cause the system to: 
identify, for a plurality of users, channel-region revenue values specific to a first digital channel and a first region corresponding to the plurality of users for a first time period of a plurality of time periods(Paragraph [0049]); and 

determining the revenue attributable to the first channel in the first region as a total channel-region revenue of a digital content campaign associated with the received digital content for the first time period based on attribution scores and channel-region revenue values corresponding to the plurality of users during the first time period (Paragraph [0049]); and 
determining the return of incremental digital content expenditure value for the first time period as a difference between the determined total channel-region revenue and the expenditure for the first time period, divided by unit of expenditure for the first time period (Paragraph [0049]).
Regarding claim 20, Cavander discloses wherein the user interface element further comprises one or more of: a total expenditure amount associated with the digital content campaign, a total expenditure amount associated with each user corresponding to the return of incremental digital content expenditure value, or a description of a time period corresponding to the return of incremental digital content expenditure value (Paragraph [0049]).

Claims 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Cavander et al. (US 2015/0317670 A1) in view of Quinn et al. (US 2012/0084141 A1) in view of Maclntyre et al. (US 2008/0288306 A1).

Regarding claim 12, Cavander, in view of Quinn, does not explicitly disclose:
 further comprising computer-executable instructions that, when executed by the at least one processor, cause the computing system to generate the user interface for display by generating at least one confidence interval as part of the graph within the user interface corresponding to the return of incremental digital content expenditure values. 
MacIntyre teaches:
further comprising computer-executable instructions that, when executed by the at least one processor, cause the computing system to generate the user interface for display by generating at least A metric is a numerical value set representing and relating a measurement or a derived and calculated measurement.  For instance, the present invention can monitor the following metrics amongst others: Return--This is a calculated metric that depicts the financial return of a particular value event and [0266]: Confidence intervals are another presentation technique used across a variety of visualizations.  Confidence intervals are an intuitive way of expressing statistical uncertainty.  When a poll result is quoted as 54%+/-3%, this is a confidence interval).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Cavander, in view of Quinn, to generate the user interface for display by generating at least one confidence interval as part of the graph within the user interface corresponding to the return of incremental digital content expenditure values as taught by MacIntyre because it would have effectively improved the graphical user interface to present marketing metrics. Cavander, in view of Quinn, discloses generating a forward-looking, goal seeking marketing plan that links prior media purchase transactions to predicted future financial results for a brand, product market, or campaign (Cavander Abstract). Using the system, method and computer program product for processing and visualization of information of MacIntyre would provide real-time monitoring of web site interactions allowing users to modify and fine-tune their websites to maximize value.
Regarding claim 13, Cavander, in view of Quinn, does not explicitly disclose wherein generating return of incremental digital content expenditure point representations comprises: 
configuring a color and shape of each return of incremental digital content expenditure point representation based on the time period associated with the corresponding return of incremental digital content expenditure value; and 
positioning each return of incremental digital content expenditure point representation at an x-coordinate in the graph associated with the corresponding return of incremental digital content expenditure value and a y-coordinate in the graph associated with the corresponding expenditure.
MacIntyre teaches:
Color ramp metrics are still another presentation technique used across a variety of visualizations.  Extra metric information can be displayed across almost any visualization by mapping it to color values.); and 
positioning each return of incremental digital content expenditure point representation at an x-coordinate in the graph associated with the corresponding return of incremental digital content expenditure value and a y-coordinate in the graph associated with the corresponding expenditure (Fig. 15; Paragraph [0130]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Cavander, in view of Quinn, to disclose configuring a color and shape of each return of incremental digital content expenditure point representation based on the time period associated with the corresponding return of incremental digital content expenditure value, and positioning each return of incremental digital content expenditure point representation at an x-coordinate in the graph associated with the corresponding return of incremental digital content expenditure value and a y-coordinate in the graph associated with the corresponding expenditure as taught by MacIntyre because it would have effectively improved the graphical user interface to present marketing metrics. Cavander, in view of Quinn, discloses generating a forward-looking, goal seeking marketing plan that links prior media purchase transactions to predicted future financial results for a brand, product market, or campaign (Cavander Abstract). Using the system, method and computer program product for processing and visualization of information of MacIntyre would provide real-time monitoring of web site interactions allowing users to modify and fine-tune their websites to maximize value.
Regarding claim 14, Cavander, in view of Quinn, does not explicitly disclose further comprising computer-executable instructions that, when executed by the at least one processor, cause the computing system to: 
receive an indication of a user interaction with a return of incremental digital content expenditure point representation in the user interface displayed to the publisher computing device; and 

MacIntyre teaches:
receive an indication of a user interaction with a return of incremental digital content expenditure point representation in the user interface displayed to the publisher computing device (Paragraph [0198]); and 
in response to receiving the indication of the user interaction, display, in a pop-up window corresponding to the return of incremental digital content expenditure point representation, additional information associated with the return of incremental digital content expenditure value corresponding to the return of incremental digital content expenditure point representation (Paragraph [0198]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Cavander, in view of Quinn, to receive an indication of a user interaction with a return of incremental digital content expenditure point representation in the user interface displayed to the publisher computing device, and in response to receiving the indication of the user interaction, display, in a pop-up window corresponding to the return of incremental digital content expenditure point representation, additional information associated with the return of incremental digital content expenditure value corresponding to the return of incremental digital content expenditure point representation as taught by MacIntyre because it would have effectively improved the graphical user interface to present marketing metrics. Cavander, in view of Quinn, discloses generating a forward-looking, goal seeking marketing plan that links prior media purchase transactions to predicted future financial results for a brand, product market, or campaign (Cavander Abstract). Using the system, method and computer program product for processing and visualization of information of MacIntyre would provide real-time monitoring of web site interactions allowing users to modify and fine-tune their websites to maximize value.
Regarding claim 15, Cavander, in view of Quinn, discloses wherein the additional information associated with the return of incremental digital content expenditure value corresponding to the return of incremental digital content expenditure point representation comprises one or more of: a total expenditure 
Regarding claim 16, Cavander, in view of Quinn, does not explicitly disclose further comprising computer-executable instructions that, when executed by the processor, cause the computing system to: 
identify an additional return of incremental digital content expenditure curve associated with an additional digital content campaign; 
generate a combined return of incremental digital content expenditure curve based on the additional return of incremental digital content expenditure curve associated with the additional digital content campaign, the return of incremental digital content expenditure curve associated with the one or more digital content campaigns, and budget split values; and 
generate an additional user interface for display to the publisher computing device comprising the combined return of incremental digital content expenditure curve.
MacIntyre teaches:
identify an additional return of incremental digital content expenditure curve associated with an additional digital content campaign (Fig. 15; Paragraphs [0443] and [0444]); 
generate a combined return of incremental digital content expenditure curve based on the additional return of incremental digital content expenditure curve associated with the additional digital content campaign, the return of incremental digital content expenditure curve associated with the one or more digital content campaigns, and budget split values (Fig. 15; Paragraphs [0443] and [0444]); and 
generate an additional user interface for display to the publisher computing device comprising the combined return of incremental digital content expenditure curve (Fig. 15; Paragraphs [0443] and [0444]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Cavander, in view of Quinn, to identify an additional return of incremental digital content expenditure curve associated with an additional digital content campaign, and generate a combined return of incremental digital content expenditure curve based on the additional return of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINYERE MPAMUGO whose telephone number is (571)272-8853.  The examiner can normally be reached on Monday-Friday, 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/CHINYERE MPAMUGO/Primary Examiner, Art Unit 3621